Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 1 of 25 PageID #: 12




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE



                                                 )
In re                                            )
                                                 )
Application of Storag Etzel GmbH for an          )      Case No.
Order, Pursuant to 28 U.S.C. $ 1782, to Obtain   )
Discovery for Use in a Foreign Proceeding        )
                                                 )
                                                 )      CONFIDENTIAL
                                                 )      FILBD UNDER SEAL
                                                 )
                                                 )


                   APPLICANT STORAG ETZEL GMBH'S
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
    EX PARTE APPLICATION FOR AN ORDER, PURSUANT TO 28 U.S.C. $ 1782,
        TO OBTAIN D     VF],RY FOR USE IN A FOREIG PROCEEDING




 LANDIS RATH & COBB LLP                          FRESHFIELDS BRUCKHAUS
 Rebecca L. Butcher (f{o. 3816)                  DERINGER US LLP
 Matthew R. Pierce (No. 59a6)                    Timothy P. Harkness
 919 Market Street, Suite 1800                   Olivia P. Greene
 Wilmington, DE 19801                            601 Lexington Avenue, 3lst Floor
 Telephone: (302) 467 -4400                      New York, New York 10022
 Facsimile: (302) 467 -4450                      Telephone : (212) 27 7 -4000
 Email : butcher@lrclaw. com                     Facsimile: (212) 277 -4007
         pierce@lrclaw.com                       Email : timothy.harkness@freshfields.com
                                                         olivia. greene@fre shfi elds. com




Dated: August 27,2019




w0057435
Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 2 of 25 PageID #: 13




                                     TABLE OF CONTE,NTS

PRELIMINARY STATEMENT                                                                                1


F'ACTUAL        BACKGROUND                                                               .,,.,.......,4

       A.       The Parties.                                                                     ....4
       B.       The Cause Of The Damages Applicant Claims                                        ..,' 4
       C.       The Award And Applicant's Effort To Enforce It..........                         ....5



           A.   The Application Meets The Statutory Requirements...,                        ........t2

                1.      Applicant Is An "Interested Person"                                         12


                2.      The Evidence Is For Use In A Foreign Proceeding                             t2

                3.      The Subject Of Discovery "Resides" In The District Of Delaware.......... 14

           B.   All Of Tlne Intel Discretionary Factors Favor Granting This
                Application.......                                                                  15


                 1.     The Arbitral Tribunal May Not Compel Discovery From
                        Respondent........                                                          15


                2       The Arbitral Tribunal Is Not Hostile To This Application           .........t7

                J       The Application Has Not Been Filed To Circumvent Any Law Or
                        Rule.........                                                               18


                4.      The Discovery Requests Are Not Unduly Intrusive Or Burdensome '....'. 19

           C    This Court Can And Should Order Respondent To Preserve
                Evidence Pending Compliance With An Order Pursuant To Section
                t782......                                                                          t9

CONCLUSION                                                                                          20




w00s7435                                          11
Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 3 of 25 PageID #: 14



                                   TABLE OF AT]THORITIF],S

Cases                                                                                 Page(s)

Application Of Consorcio Ecuatoriano de Telecomunicactiones S.A. v. JAS
   Forwarding (USA) Inc.,
   747 F.3d. 1262 (Ilth Cir. 2014)                                                       ... 10

Bayer AG v. Betachem, Inc.,
   173 F.3d 188 (3d Cir. 1999)..                                                              10


Comision Ejecutiva, Hidroelectrica del Rio Lempa v. Nejapa Power Co.,
  2008 WL 4809035 (D. Del. Oct.14,2008)........                                       7,13,   14


El Paso Corp. v. La Comision Ejecutiva Hidroelectrica Del Rio Lempa,
    341 F. App'x 31,33-34 (5th Cir. 2009) ....                                            .14

Euromepa S.A. v. R. Esmerian, Inc.,
   51 F.3d 1095, 1100 (2d Cir. 1995) ..

In re Application of Gemeinschaftspraxis Dr. Med Schottdorf,
    2006 WL 3844464 (S.D.N.Y. Dec.29,2006)                                                    15


In re Application of Gilead Pharmasset LLC,
    2015 V/L 1903957 (D. Del. Apr. 14,2015)..                                                 15


In re Application of Imanagement Servs. Ltd.,
    2006 WL 547949 (D.N.J. Mar. 3, 2006)...                                                .t4
In re Application of Reliance Flag Telecom lreland Ltd and Reliance Globalcom Ltd.,
    No. 18-mc-00179 (D. Del. Jun. 14, 2018), D.I. No. 5 ...                              1,15

In re the Application of Sauren Fonds-Select SICAV v. For Discovery Pursuant to 28
    u.s.c. s 1782,
    2016 V/L 6304438 (D.N.J. Oct.26,2016)........                                13, 15, 16,17

In     Application of Stadrwerke Franffirt Am Main Holding GmbH,
     Re:
     No. 19-mc-00001 (S.D. Ga. Feb.27,2019), Order, D.I. No.3 .......                         13


In re Application of Stadtwerke Franffirt Am Main Holding GmbH,
    No. 19-mc-00035(JMF) (S.D.N.Y. Jan. 31,2019), Order, D.I. No. 8...                        13


In re Bayer AG,
    146 F.3d 188 (3d Cir. 1998).                                                          .. 10

In re Biomet Orthopaedics Switzerland GmBh,
    742F. App'x 690 (3d Cir. 2018)                                                       ,,.12




w0057435                                        lll
 Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 4 of 25 PageID #: 15



In re Cal. State Teachers' Ret. Sys.,
    2016 U.S. Dist. LEXIS 179897 (D.N.J. Dec. 28, 2016)                         15


Inre Cal. State Teachers' Ret. Sys.,
    2017 WL 1246349 (D.N.J. Apr. 3, 2017)                             17,18,20

In re Chevron Corp.,
    633 F.3d 1s3 (3d Cir. 2011)...                                              I6

In re Eurasian Natural Resources Corp.,
    2018 WL 1557167 Of.D. Cal. Mar. 30,2018)                                    20

In re Ex Parte Motorola Mobility, LLC,
    20l2WL 4936609 (N.D. Cal. Oct. 17,2012)...                                   I9

In re Gushlqk,
    2011 WL 3651268 (E.D.N.Y. Aug. 17,2011)                           ............18

In re IPCom,
    2014 WL 12772090 (N.D. Cal. Apr. 10,2014)                              ...... 19

In re Klein-Bentsur,
    2019 U.S. Dist. LEXIS 25472 (D.N.J. Feb. 15,2019)                            t9

In re Machida,
    2015 WL 12830388 (C.D.Cal. Nov. 3,2015)..                                    20

In re Mesa Power Grp., LLC,
    2012 U.S. Dist. LEXIS 179870 (D.N.J. Nov. 20, 2012).                           1



In re   O'Keffi,
    2015 U.S. Dist. LEXIS 16000 (D.N.J. Feb. 10,2015)..                          t4

In re Roz Trading Ltd.,
     469 F. Supp. 2d l22I G\f.D. Ga. 2006)                                       13


In re Varian Med. Sys. Int'l AG,
    2016 U.S. Dist. LEXIS 38911 (N.D. Cal. Mar. 24,2016)                         18


Intel Corp. v. Advanced Micro Devices, Inc.,
    542 U.S. 24r (2004)........                                           passtm

John Deere Ltd. v. Sperry Corp.,
   7 54 F.2d r32 (3d Cir. 1 985).                                             ... t2

Kulzer v. Esschem,
    390 F. App'x 88 (3d Cir. 2010)                            ....... 12,I4,17,18




w0057435                                       lv
Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 5 of 25 PageID #: 16




Mees v. Buiter
   793 F.3d 291 (2d Cir. 201 5)                                                       T4


Pinchukv. Chemstar Products LLC,
   2014 WL 2990416 (D. Del. Jwt. 26, 2014)                                         18,20

Republic of Kazakhstanv. Biedermann Int'|,
   168 F.3d 880 (sth Cir. 1999).                                                      I4

TRIUVA Kapitalverwaltungsgesellschaft mbH v. Baker Hughes, a GE Company, LLC, et al.,
   No. 4:15-cv-02744 (S.D. Tex. filed Sept. 21, 2015)                                 ..7

Statutes

28 U.S.C. $ 1782                                                                  passtm




v/0057435                                    V
     Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 6 of 25 PageID #: 17




                                     PRELIMINARY STATEMENT

            Storag Etzel GmbH ("Applicant") seeks discovery from Baker Hughes, a GE ComPanY,

LLC ("Respondent") of documents and information that are highly-relevant to its claims in                 a


foreign proceeding, pursuant to 28 U.S.C. $ 1782 ("Section 1782"). Respondent is incorporated

in this district and is the parent of Applicant's adversary in the foreign proceeding, but is not a

party to that proceeding and cannot be ordered to provide discovery therein. In a previous

arbitration between the parties to the foreign proceeding, Applicant's adversary avoided the

disclosure of important documents by maintaining they were held by Respondent in the US.

Therefore, Applicant respectfully requests this Court issue an ex parte Order, pursuant to Section

1782, directing Respondent to provide narrowly-defined and highly-relevant discovery that              will

aid Applicant's pursuit of its claims in the foreign proceeding.l

            On March 11, 2019, Applicant initiated an arbitration pending in Germany                   (the

"Arbitration"), conducted under the auspices of the German Arbitration Institute ("DIS"),2

against Baker Hughes (Deutschland) GmbH ("Baker Hughes Germany").3 Applicant's claims in



            An   ex parte application pursuant to Section ll82 is appropriate and is the typical
            procedure when invoking this statute. See, e.g., Comisión Ejecutiva, Hidroeléctrica del
             Rio Lempa v. Nejapa Power Co., 2008 V/L 4809035, at *1 (D. Del. Oct. 14, 2008)
            ("Section 1782 does not expressly require that notice be provided to the party from whom
            discovery is being sought."); In re Mesa Power Grp., LLC, 2012 U.S. Dist. LEXIS
            179870, at *9 (D.N.J. Nov. 20, 2012) ("Applications pursuant to fSection] 1782 are
            frequently granted ex parte where the application is for the issuance of subpoenas.")
            (quotations omitted); see also In re Application of Reliance Flag Telecom lreland Ltd.
            and Reliance Globalcom Ltd., No. 18-mc-00179 (D. Del. Jun. 14, 2018), D.L No. 5, at I
            (granting ex parte application for discovery for use in a foreign arbitration) (attached as
            Exhibit C to the Declaration of Timothy P. Harkness, dated August 26, 2019 (the
            "Harkness Declaration" or "Harkness Decl."), filed contemporaneously herewith).
.,
             DIS is the acronym for thc Gcrman Arbitration Institute in its native Getman, "Deutsche
             Institution für Schiedsgerichtsbarkeit."
3
             The DIS Rules impose strict confidentiality obligations preventing disclosure of, among
             other things, the existence of the arbitration, the identity of parties, and the details of the
             claims. The specific details of the arbitration proceedings, the parties, and the defects in


{    12s2.001-w00s7435.}                                1
Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 7 of 25 PageID #: 18




the Arbitration concern the quantification of the damages that Baker Hughes Germany is

required to pay Applicant pursuant to a June     l,   2018 arbitral award (the "Award") providing,

inter alia, a declaration that Baker Hughes Germany compensate Applicant for all costs arising

from a defect in the equipment it supplied to Applicant.

       Respondent designed and manufactured the defective equipment, which Baker Hughes

Germany sold to Applicant. Baker Hughes Germany installed the defective equipment in 30

underground gas storage caverns developed and operated            by Applicant. Each cavern      is


approximately the size of the Empire State Building and is filled with large volumes of natural

gas under high pressure. The defect in the equipment      ultimately caused extensive damage in two

of the caverns, necessitating not only the repair of these two caverns but also the replacement of

the defective equipment in the 28 other caverns. Applicant brought the arbitration underlying the

Award to enforce its contractual rights against Baker Hughes Germany. The Award found Baker

Hughes Germany liable for the serial defect and ordered it to compensate Applicant for all costs

arising from the defective equipment in the non-damaged caverns, among other relief, but Baker

Hughes Germany has refused to pay these costs. Baker Hughes Getmany argues that temporary

emergency safety features installed in these caverns constitute a permanent repair of the defect

and that    it is not otherwise obligated to fufther compensate Applicant under the Award. Despite

the ruptures of its equipment and the Award confirming a serial defect, Baker Hughes still does

not appear to have warned its customers of the risks of its safety relevant products.


           the equipment supplied to Applicant by Baker Hughes Germany, are set forth in the
           accompanying Declaration in Support of the Application by Dr. Daniel Schnabl, dated
           August 26, 2019 (the "Declaration" or "Decl."), filed contemporaneously herewith. In
           view of the obligations of confidcncc imposcd by the DIS Rules, Applicant submitted
           with its Application a motion seeking permission to file the motion itself and the
           Declaration under seal and to file redacted copies of the Application, the Proposed
           Section 1782 Discovery Order, this Memorandum of Points and Authorities, the
           Harkness Declaration, and exhibits thereto, on the public docket.



w0057435                                          2
Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 8 of 25 PageID #: 19



       Accordingly, the central issues in the Arbitration concern what repairs are necessary to

remedy the defect, the cost of those repairs, and whether Baker Hughes Germany has any basis

for limiting the amount of compensation it owes Applicant under the Award. As           Respondent

designed and manufactured the defective equipment in the US,      it has discoverable information in

its possession, custody and control of direct relevance to the central issues in the Arbitration.

Because Respondent is     not apafiy to the Arbitration, and is outside the jurisdiction of a German

arbitral tribunal, Applicant brings this Application, pursuant to Section 1782, seeking discovery

concerning: (1) Respondent's assessment of the repairs necessary to remedy the defect and the

costs of those repairs; and (2) whether Respondent and/or Baker Hughes Germany knew that the

subject equipment was defective, a question that   will determine whether Baker Hughes Germany

can limit the amount of compensation it owes Applicant, as it alleges in the Arbitration. As set

forth below, this information is properly subject to discovery pursuant to Section 1782.

           First, this Application satisfies the statutory requirements for discovery under Section

1782. Applicant is an "interested person" because it is a party to the Arbitration. Respondent is

incorporated in Delaware and thus "resides" in this District for the pulposes of Section i782.

And the requested discovery is for use in the Arbitration, which is a foreign "proceeding" within

the meaning of Section 1782.

           Second, the four discretionary factors articulated by the Supreme Court in Intel Corp.   v.


Advanced Micro Devices, Únc.,542 1J.5.241,264-65 (2004) favor granting the requested

discovery. Specifically: (1) Respondent is not a party to the Arbitration and therefore is not

subject to the arbitral tribunal's jurisdiction, (2) German courts and tribunals are generally

receptive to evidence obtained by Section 1782 requests such as this one, (3) the discovery

sought is directly relevant to several of the core issues     in dispute in the Arbitration and the




w00s7435                                           J
 Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 9 of 25 PageID #: 20



Application does not contravene any applicable laws or rules, and (4) this Application is

narrowly tailored and seeks only a small number of clearly identified categories of discovery

controlled by Respondent.

        Third, granting this Application      will   foster Section 1782's twin aims of providing

efficient assistance to participants in international proceedings and encouraging foreign countries

to similarly assist our courts.

                                    FACTUAL BACKGROUND

A.      The Parties

        Applicant     is a   German limited liability company (GmbH) that develops, operates,

maintains and markets man-made natural gas storage cavems located                  in    underground salt

formations inBtzel, Germany. Decl. fl 4.

           Respondent   is a limited liability company organized under the laws of the State of

Delaware. It markets itself as "the industry's only fullstream oilfield services company with an

offering that spans the entire oil and gas value chain."           Respondent was formed         in 2017,
following the merger of Baker Hughes Inc. with General Electric's oil and gas businest.t Bake.

Hughes Germany is the named respondent            in the Arbitration pending in Germany and is             a


wholly-owned subsidiary of Respondent. Id.       atl6.
B.         The Cause Of The Damages Applicant Claims

           Applicant develops and operates natural gas storage caverns located within                    salt

formations over 1,000 meters below ground. Decl. fl          4.   The equipment used in the caverns

includes a component called the "sub-surface safety valve" ("SSSV"), which is welded into its

place. Id. at 12-13. Beginning in 2008, Applicant contracted with Baker Hughes Germany for

4
           Baker Hughes, a GE Company,LLC, Fiscal Year 2018 Form 10-K, 2 ("Form 10-K").
5
           Id. The acts of Baker Hughes Inc. will be referred to herein   as the acts   of Respondent.



w0057435                                             4
Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 10 of 25 PageID #: 21



the supply of SSSVs, and Baker Hughes Germany installed 30 of these SSSVs in 30 gas storage

caverns operated by Applicant (the "Caverns"). Decl. tffl 12,29. The SSSVs that Baker Hughes

Germany supplied to Applicant were designed and manufactured by Respondent         . Id. atn 19.

       ln2014, two of the SSSVs installed in the Caverns ruptured. Decl. fl 13. The Award

determined that they were caused by intergranular corrosion, which was due to a defect in the

SSSVs supplied by Baker Hughes Germany. Id.         atl15.   Namely, the SSSVs were manufactured

using a type of stainless steel called "AISI420mod"6 that is prone to sensitization when welded.

Id. af I 15. The sensitization in turn renders the SSSVs susceptible to intergranular corrosion

when welded.       Id.   Thus, the first arbitral tribunal determined that the welded AISI42Omod

material used in the SSSVs was the cause of the ruptures. See id. at tifl 15-16. Further, because

all of the SSSVs supplied to Applicant were comprised of AISI420mod, the remaining 28

caverns     in which the SSSVs had been installed were at risk of         sustaining damage from

intergranular conosion. See id. at      fl 15. As a result of the defect in the SSSVs, Applicant
undertook extensive repairs to the two caverns with ruptured SSSVs, including the removal of

the defective SSSVs. Decl. tf 18. In addition, Applicant had to install temporary safety features

called "straddles" to prevent further uncontrolled ruptures in the other 28 caverns with defective

SSSVs. Decl. fl 21.

C.         The Award And Applicant's Effort To Enforce       It
           Following the ruptures in two of the caverns, Applicant instituted an arbitration against

Baker Hughes Germany in which it brought German law contract claims regarding the defective




6
           AISI42Omod is a 13 percent chrome steel, which is also referred to, inter alia,as "l3Cr
           Steel," "420mod SS," "420mod Stainless Steel," "X4OCrMoVN16-2," "AISI 420," "420
           SS," "420 Stainless Steel," and "X20Cr13."



w0057435                                           5
Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 11 of 25 PageID #: 22



SSSVs.T Decl. fl 13. This first arbitration resulted in the Award in Applicant's favor.           Id. The
Award held that all SSSVs supplied by Baker Hughes Germany to Applicant were defective

because they lacked corrosion resistance and held that this defect was the cause              of the two

ruptures and related damage to the affected caverns.          Id. at Tll 15-16. The Award          issued

declaratory relief, holding that Baker Hughes Germany must compensate Applicant for all costs

arising from the defect-i.e., the lack of corosion resistance-in the SSSVs     . Id. at 17    .




           Baker Hughes Germany has refused to compensate Applicant for the costs of actually

repairing the 28 caverns that have not yet ruptured but contain defective SSSVs. Decl. fl 18. To

enforce the Award and its rights under German law, Applicant brought the Arbitration currently

pending against Baker Hughes Germany, seeking €142 million in damages, inter alia, for the

costs of removing and replacing the defective SSSVs in the remaining 28 caverns          .   Id. at TT 18,

23. On March 12,2019, the DIS confirmed that the proceedings had been properly               commenced

and assigned the proceedings the reference number "DIS-SV-2019-00183."             Id.   atl9.      Baker

Hughes Germany has submitted a statement of defense. Id. at fl 11.




7
           In a separate proceeding, to which neither Applicant nor Baker Hughes Germany were
           parties, the beneficial owner of                 the Caverns then TRIUVA
           Kapitalverwaltungsgesellschaft mbH (now called PATRIZIA Frankfuil
           Kapitalverwaltungsgesellschaft mbH) brought products liability and negligence claims
           under US law against Respondent in the Southern District of Texas (the "Texas Action").
           See TRIUVA KapitalverwaltungsgesellschaJi mbH v. Baker Hughes, a GE Company,
           LLC, et ø/, No. 4:15-cv-02744 (5.D. Tex. filed Sept.21,2015). Those claims have since
           been assigned to IVG Immobilien GmbH, who subsequently replaced the original
           plaintiff. Just as Applicant is not a party to the Texas Action, IVG Immobilien GmbH is
           not a party to the Arbitration. Thus, the Texas Action is entirely separate from this
           Application, and concerns different claims, brought by a different party (represented by a
           clifferent law firm), that are not-ancl cannot be-the subject of the Arbitration. Due to
           his role as the lead German arbitration counsel to Applicant, Dr. Daniel Schnabl, who
           provided the Declaration in Support of the Application filed contemporaneously
           herewith, also appeared on a couple occasions in hearings for the Texas Action to answer
           any questions that the Judge may have regarding the first arbitration.



w0057435                                           6
Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 12 of 25 PageID #: 23



                                   REQUESTED DISCOVERY

           Respondent designed and manufactured        in the US the defective   SSSVs that Baker

Hughes Germany supplied to Applicant. Decl.       fl 19.   Based on Respondent's role in the design

and manufacture of the SSSVs, Applicant seeks the following categories of discovery that are

highly relevant to central issues in dispute in the Arbitration, and which Applicant expects that

Respondent will have within its possession, custody, and control. See Harkness Decl., Exhibit A.

           Documents showing Respondent's assessments of the costs offully repairing the defective

SSSZs. In the first arbitration, one of Baker Hughes Germany's witnesses testified that the costs

caused     by defective subsurface equipment can exceed €1 billion. Decl. fl 23. Given this

testimony and Respondent's role in designing and manufacturing the SSSVs, Applicant expects

that Respondent holds documents assessing the financial consequences, in particular the costs    of

fully repairing the Caverns with defective SSSVs, documents that Applicant can use to confirm

its own calculation of repair costs underlying its specific claim for damages of €I42 million.

           Documents showing Respondent's assessments of the technical effect of the Straddles

installed in the remaining 28 caverns to prevent damage to those caverns. Baker Hughes

Germany has asserted that the temporary safety features-the Straddles-installed in the 28

caverns that have not ruptured yet remedies the defect in the SSSVs. Decl. fl      21. Thus, Baker

Hughes Germany claims        it has no other obligations to compensate Applicant for the costs of
remedying these SSSVs.       1d However,   even though the Straddles had already been installed, the

Award declared that Baker Hughes Germany must compensate Applicant for "all damages that

are caused      to it with respect to        the lack of resistance to corrosion of the material

AISI42Omod," indicating that the arbitral tribunal understood the 28 caverns had not yet been

repaired. Decl., Ex. C, n 921 (emphasis added). Fufther, an email among individuals at Baker




w0057435                                           7
Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 13 of 25 PageID #: 24



Hughes and Baker Hughes Germany supports Applicant's position that the Straddles were

intended to be a "temporary solution." See Decl, Ex.         D.   Applicant believes Respondent has

additional documents concerning its technical assessments of the Straddles that could confirm

Applicant's claims that the Straddles do not constitute permanent repairs.

           Documents showing Respondent's and/or Baker Hughes Germany's knowledge of the

risk of intergranular conosion. By 2008, when Applicant began contracting with Baker Hughes

Germany for the supply        of   SSSVs, Baker Hughes Germany knew or should have known that

welded AISI42Omod was unsuitable for use in the Caverns because it is prone to sensitization

that renders   it   susceptible to intergranular conosion. Decl. flfl 28,   30. A 2002 internal   Baker

Hughes Material Specif,rcation for AISI42Omod warns that there are risks associated with

exposing AISI42Omod to high temperatures within the range that occurs during welding. See

Decl., Ex. E, n 4.2.3. Fufther,      a20II internal email from a Baker Hughes employee specifically

discusses the risk of intergranular corrosion that occurs in the high temperature range flagged by

the Material Specification. Decl., Ex.       F.   Therefore, Applicant argues in the Arbitration that

Baker Hughes Germany knew               of the risk of   intergranular corrosion, but chose       to   use

AISI42Omod anyway and without warning Applicant. Documents that prove Respondent and/or

Baker Hughes Germany's knowledge              of the risk would negate Baker Hughes Germany's
arguments that Applicant's calculated costs are excessive because they should be discounted to

account for any "new for old" benefit. Under German law, this argument may not be a defense

where there was knowledge of the defect. Id. atl24.8



ò
           The applicable time period for most of Applicant's discovery requests is fiom 2008-the
           year that Applicant began contracting with Baker Hughes Germany-to the present. In
           the case of its third request concerning whether Baker Hughes and/or Baker I{ughes
           Germany had prior knowledge of the defects, the applicable time period begins in 2002
           because the Baker Hughes Material Specification for AISI42}mod, indicating there are



w0057435                                             I
Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 14 of 25 PageID #: 25




       Communications belween Baker Hughes and any insurance business concerning the

ruptures in the two caverns, the serial defect in the SSSZs, and/or the Award. Applicant believes

that Baker Hughes has documents and communications transmitted between itself and insurance

businesses that discuss the cause, consequences and costs      ofthe ruptures and the serial defect in

the SSSVs. Given that defective subsurface equipment, such as the SSSVs that Baker Hughes

designed and manufactured, can lead to damages exceeding €1 billion, see Decl., fl 23, and that

Baker Hughes "maintains a coÍrmercial general liability insurance,"e Applicant expects that

Baker Hughes has corresponded with its insurance providers regarding potential liabilities

arising from the ruptures andlor serial defects. Applicant also expects that Baker Hughes has

corresponded with its insurance providers regarding potential liabilities arising from the Award,

which held that the material used in the SSSVs rendered them defective and caused the ruptures.

Documents that show Baker Hughes' assessment               of its and/or Baker Hughes Germany's
potential liabilities in the context of insurance coverage could support Applicant's calculation of

the damages that Baker Hughes Germany owes under the Award, and refute Baker Hughes

Germany's allegation that the Straddles sufficiently repair the defective SSSVs and discharge its

obligations to compensate Applicant under the Award.

           Deposition testimony pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure.

Applicant seeks a deposition of a corporate representative of Respondent on the abovementioned
                                                                l0
topics as set forth in Exhibit B to the Harkness Declaration.



           risks associated with exposing AISI42Omod to the temperatures that occur when welding,
           is dated September 17,2002. See Decl., Ex. E.
I          Form   I}-K, at7.
10
           Applicant reserves the right, following its review of the requested discovery, to seek up to
           two additional fact depositions in addition to the corporate representative deposition
           sought in its subpoena for testimony.



w0057435                                            9
Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 15 of 25 PageID #: 26



                                               ARGUMENT

           Applicant has satisfied all    of   Section 7782's statutory requirements, and     all of the
discretionary factors announced       inlntel Corp.     v. Advanced Micro Devices, Únc.,542 U.S.241,

264-65 (2004) strongly favor granting the naffo\ / and specific discovery requested.

           Congress enacted Section 1782 fo, inter alia, "facilitatfe] the conduct       of litigation in
foreign tribunals [and] improvfe] international cooperation in litigation." Bayer AG v. Betachem,

Inc., I73 F.3d 188, 191 (3d Cir. 1999). Over time, Congress has "substantially broadened the

scope of assistance federal courts could provide for foreign proceedings." Intel,542 U.S. at247-

48; see also     In re Bayer AG,    146 F.3d 188, 191 (3d     Cir. 1998) ("[Through] amendments now

incorporated     in   [Section] 1782, Congress liberalized many of the procedures for obtaining

discovery      for use in foreign litigation."); Application Of           Consorcio Ecuatoriano       de

Telecomunicactiones S,A. v. JAS Forwarding (USA) Únc.,747 F.3d. 1262, 1269 (11th Cir. 2014)

("Congress notably deleted the words           'in   any judicial proceeding pending   in any court in   a

foreign country' and replaced them with the words 'in a proceeding in a foreign or international

tribunal' in order to ensure that assistance was not confined to proceedings before conventional

courts."). Today, Section 1782 allows a party to a foreign proceeding to seek a "broad range of

discovery" so as to "assist foreign tribunals in obtaining relevant information that the tribunals

may find useful." Intel,542 U.S. at 259,262.

           The statute provides, in pertinent part, that:

                  The district court of the district in which a person resides or is
                  found may order him to give his testimony or statement or to
                  produce a document or other thing for use in a proceeding in a
                  foreign or international tribunal, including criminal investigations
                  conducted before formal accusation. The order may be made . . .
                  upon the application of any interested person and may direct that




w0057435                                               10
Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 16 of 25 PageID #: 27




                 the testimony or statement be given, or the document or other thing
                 be produced, before a person appointed by the courl.

28 U.S.C. $ 17S2. Thus, to satisfy the statutory requirements, a party need only demonstrate: (1)

that the request is made by an "interested person," (2) for use in "proceedings before a foreign

tribunal," and (3) that the person from whom discovery is sought "reside[s]" in the district of the

court receiving the application. Kulzer v. Esschem, 390 F. App'x 88, 91 (3d Cir. 2010).

         Once   it is established    that the statutory requirements are satisfied, this Court has the

discretion to grant the Application subject to balancing four equitable factors articulated by the

Supreme Court in Intel, namely: (1) whether "the person from whom discovery is sought is a

participant in the foreign proceeding" and can be ordered to produce evidence by that tribunal;

(2) "the nature of the foreign tribunal, the character of the proceedings underway abroad, and the

receptivity of the foreign government or the court or agency abroad to U.S. federal-court judicial

assistance;" (3) whether the request "conceals an attempt to circumvent foreign proof-gathering

restrictions;" and (4) whether the request is otherwise "unduly intrusive or burdensome." Intel,

542U.S. at264-65;see also Inre O'Keeffi,646F. App'x 263,266 (3dCir.201,6).

          This Court must exercise its discretion under Section 1782 in light of the twin aims of the

statute: "providing efficient assistance to participants in international litigation in our federal

courts and encouraging foreign countries by example to provide similar assistance to our courts."

Intel,   542 U.S. at 252; see also   In re Biomet Orthopaedics Switzerland GmBh,742        F   .   App'x 690,

696 (3d Cir. 2018). Consistent with those twin aims, the Third Circuit has broadly interpreted

Section 1782 to permit US courts to grant "wide assistance" to parties in foreign proceedings.

See, e,g., John Deere Ltd. v. Sperry Corp.,       7   54 F .2d I32, 135 (3d Cir. 1985) ("[Section 1782's]

liberal intent to provide judicial assistance . . . has been acknowledged as a primary statutory

goal since section 1782' s inception.").




w0057435                                                11
Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 17 of 25 PageID #: 28




A.       The Application Meets The Statutory Requirements

         Applicant is an "interested person" in a foreign proceeding-the Arbitration-and seeks

discovery for use in that foreign proceeding from a subject that "resides" in this District. Kulzer,

390 F.   App'x at9I. Accordingly, this Application       meets the statutory requirements.

         1.       Aoolicant Is An "Interested Person"

         Applicant is a party in the Arbitration against Baker Hughes Germany. See Decl. tf         9.


Thus, there is "no doubt" that Applicant qualifies as an "interested person" within the meaning     of

Section 1782. See Intel,542 U.S. af 256 ("No doubt litigants are included among, andmaybe

the most common example of, the interested person.").

         2.       The Evidence Is For Use In A Foreign Proceedine

         Applicant seeks discovery for "use in a proceeding in a foreign or international tribunal."

28 U.S.C. g 17S2; see Intel,542 U.S. at258 ("The term tribunal includes . . . arbitral tribunals

. . . ") (quoting Hans Smit,   Int'l Litig. Under The United   States Code,65 Colum. L. Rev. 1015 at

1027,    n.]l (1965). This Court, like many other district courts, has granted Section 1782
discovery     for use in private international arbitrations, such as the Arbitration pending in
Germany between Applicant and Baker Hughes Germany.ll See, e.g,, Comisión Ejecutiva,


11
           In considering Intel, some district courts outside of this Circuit have applied a functional
           analysis to determine whether a private international arbitration is a "proceeding" within
           the meaning of Section 1782. See, e.g., In re Roz Trading Ltd,,469 F. Supp. 2d 1221,
            1224-25 Of.D. Ga. 2006) (considering a private arbitration to be a "proceeding" under
           Section 1782 v¡here the tribunal acts as a "'f,irst-instance decisionmakerf] that issuefs]
           decisions 'both responsive to the complaint and reviewable in cour1."') (quoting Intel,
           542 U.S. at255.). However, this functional analysis misunderstands the issue at hand in
           Intel, namely, whether the Directorate-General for Competition of the European
           Commission was a quasi-adjudicatory or purely executive actor. See Intel,542 U.S. at
            255, n.9. The Court's decision in Intel did not suggest, much less require, that foreign
           proceedings meet cefiain functional requirements to come within Section 1782's ambit-
           indeed, it expressly declined to offer any categorical limitations. See id. at265. In any
           event, the Arbitration at issue here would nonetheless meet such a functional analysis.
           As the rules governing the Arbitration show, DIS tribunals act as a first-instance


w0057435                                            t2
Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 18 of 25 PageID #: 29




Hidroeléctrica del Rio Lempa v. Nejapa Power Company, LLC, 2008 WL 4809035, at *1

(D. Del. Oct. 14,2008) ("[T]he Supreme Court's decision in Intel (and post-1nle/ decisions from

other district courts) indicate that Section 1782 does indeed apply                to private   foreign

arbitrations."), vacated on other grounds,34l F. App'x 821 (3d Cir. 2009); In re Children's

Invest. Fund Found. (UK),363 F. Supp.3d 361,369 (S.D.N.Y.2019) ("[A] private arbitration

tribunal is a 'proceeding in a foreign or international tribunal' for the purposes of [Section]

1782;'); In re Babcock Borsig AG, 583 F. Supp. 2d 233,238 (D. Mass. 2008) ("[T]he llntell

Court's reasoning and dicta strongly indicate that fprivate arbitrations] also fall within the

statute.");   In   Re;   Application of Stadtwerke Frankfurt Am Main Holding GmbH, No. 19-mc-

00001 (S.D. Ga. Feb.27,2019), Order, D.I. No.       3,at2 (ordering Section 1782 discovery foruse

in a DIS arbitration);t2 In re Application of Stadtwerke Franlcfurt Am Main Holding GmbH,No.

19-mc-00035(JMF) (S.D.N.Y. Jan. 3l,2}lg),Order, D.I. No. 8, at 1 (same).13

           The discovery sought by this Application is "for use" in a foreign proceeding. To satisfy

the "for use" requirement in this Circuit,    "it is sufficient   that the applicant intend to offer the


           decision-makers, take evidence, and issue final awards in response to the parties'
           pleadings. See Decl., Ex. A, DIS Rules, Arts. 28-29, 39. And under German law, an
           award may be reviewed by German courts, which may set aside the award on statutorily
           enumerated grounds. Zrvl-pxozESSoRDNUNG [ZPO] [GEnvaN Pnocsounnl Cooe], $
           1059, translation ø/ htþs://www.gesetze-im-internet.de/englisch_zpolenglisch_zpo.html
           (Ger.).
12
           Pursuant to Local Rule 7.1.3(7), copies of the unreported decisions cited herein are
           attached in exhibits to the Harkness Declaration.
l3
           The Fifth Circuit remains the lone circuit court to find, post-lntel,fhat an international
           arbitral tribunal does not meet the requirements of Section 1782, and its decision was
           based on the conclusion fhat Intel did not unequivocally meet the standard for
           overturning the controlling circuit couft precedent in Republic of Kazakhstan v.
           ßiedertnann Int'L, 168 F.3d BB0 (5th Cir. 1999). See El Paso Corp. v. La Contision
           Ejecutiva Hidroelectrica Del Rio Lempa, 341 F. App'x 3I, 33-34 (5th Cir. 2009)
           ("Because we cannot overrule the decision of a prior panel unless such overruling is
           unequivocally directed by controlling Supreme Court precedent, we remain bound by our
           holding in lKazakhstanl.") (emphasis in original).



w0057435                                           13
Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 19 of 25 PageID #: 30




evidence to a foreign fproceeding]." In re O'Kee.ffe,2015 U.S. Dist.    LEXIS 16000, at *8 (D.N.J.

Feb. 10, 2015); see also In re the Application of Sauren Fonds-Select SICAV v. For Discovery

Pursuqnt to 28 U.S.C. S 1782,2016 WL 6304438, at *4 (D.N.J. Oct. 26,2016) ("[F]or use in a

proceeding indicates something that will be employed with some advantage or serve some use in

the proceeding.") (quoting Mees v. Buiter,793 F.3d29I,298 (2dCir.2015)). The documents

need not be admissible or even discoverable in the foreign proceeding. See Intel,542 U.S. at260

("[N]othing in the text of [Section] 1782 limits a district coutl's production-order authority to

materials that could be discovered     in the foreign jurisdiction if the materials were      located

there."); Kulzer,390 F. App'x at92 (same); In re Application of Imanagement Servs. Ltd.,2006

WL     547949,   at *3 (D.N.J. Mar. 3, 2006) ("[T]he         Supreme Court's analysis supports the

proposition that United States courts should have the discretion to offer discovery assistance to

foreign tribunals independent of the laws of the foreign state").

        Accordingly, the "for use" requirement is easily satisfied here because Applicant intends

to use the requested discovery in the Arbitration to show what repairs are necessary to remedy

the defect, the costs associated with those repairs, and that Baker Hughes Germany has no

grounds to limit the amount of compensation it owes to Applicant under the Award. See Decl. flfl

2I-24.      These are core issues   in the Arbitration, which is a "proceeding in a foreign or
international tribunal." 28 U.S.C. $ 1782.

           3.     The Subiect Of Discoverv            " In The District Of Delaware

           Respondent is incorporated in the State of Delaware. Accordingly, Respondent "resides"

in this district for the purposes of Section 1782.     See   In re Application   o.f Gilead Pharmasset

LLC,2015 WL 1903957, at*2 (D. Del. Apr. 14,2015) ("[The discovery subject] is incorporated

under the laws of Delaware, and is therefore within the jurisdictional reach of this court."); see

also   In re Application of Reliance Flag,      Order, D.I. No.      5 at I   (granting discovery in


w0057435                                         14
Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 20 of 25 PageID #: 31




consideration     of, and incorporating by reference, applicant's contention that the        discovery

subject was incorporated under the laws of the State of Delaware); In re Cal. State Teachers'

Ret. Îys.,2016 U.S. Dist. LEXIS 179897, at *6 (D.N.J. Dec. 28,2016) (finding statutory factors

met and granting discovery where the subject of discovery was incorporated in the district).la

           Thus, this Application meets all of the statutory prerequisites for Section 1782 discovery,

B.         All Of The Intel Discretionary Factors Favor Granting This Apptication
           Each of the four discretionary factors articulated by the Supreme Court in Intel,542 U.S.

at264-65, strongly weighs in favor of granting this Application.

           1.     The Arbitral Tribunal May Not Compel Discovery From Respondent

           The first Intel factor supports discovery because Respondent is not a party to the

Arbitration and is not subject to the jurisdiction of a German arbitral tribunal.

           The Supreme Court has observed that the need for Section 1782 discovery is "less

apparent" when      it is sought from a participant to the foreign proceeding because "[a]      foreign

tribunal has jurisdiction over those appearing before it, and can itself order them to produce

evidence." Intel,542 U.S. at 264. But where, as here, the party from whom discovery is sought

is not a party to the foreign proceeding, the need for Section 1782 discovery is more apparent

because      the discovery sought may be beyond the foreign tribunal's reach. See                   id.

("[N]onparticipants in the foreign proceeding may be outside the foreign tribunal's jurisdictional

reach; hence, their evidence, available in the United Sates, may be unobtainable absent fSection]

1782(a) aid."); In re the Applicøtion of Sauren Fonds-Select SICAV,2016             WL 6304438, at *5


l4
           The physical location of the discovery sought is not relevant to a determination of
           whether the Application meets Section 1782's statutory requirements. See In re
           Application of Gemeinschaftspraxis Dr. Med Schottdor.f, 2006 WL 3844464, at *5
           (S.D.N.Y. Dec. 29, 2006) ("Section 1782 requires only that the party from whom
           discovery is sought be 'found' here; not that the documents be found here.").



w0057435                                            15
Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 21 of 25 PageID #: 32




("[T]he appropriate inquiry on this factor is . . . whether the entity from which discovery is sought

is within the [foreign tribunal's] reach.") (emphasis in original).

           In the light of that Supreme Court guidance, courts grant Section 1782 discovery where,

as here, the foreign tribunal has no definite means     to compel discovery directly from   a non-par1y

to the foreign proceeding.       See   In re Chevron Corp., 633 F.3d at 162 (aff,rrming grant of
discovery and finding ftrst Intel factor weighed in favor of discovery where it was unlikely that

either the foreign court or the foreign arbitral tribunal could compel production of documents);

Kulzer,390 F. App'x at 92 (ordering discovery where discovery subject was a non-party and

noting that "German procedure does not offer a mechanism" for obtaining the discovery sought

from a non-party). This is so even where there is some colporate relationship between the party

to the foreign proceeding and the entity from which Section 1782 discovery is sought. See In re

the Application of Sauren Fonds-Select SICAV, 2016             WL   6304438, at   *5 (first Intel   factor

weighed in favor of granting Section 1782 discovery from US parent of a party to a German

proceeding); In re CaL State Teachers' Ret Sys.,2017 WL 1246349, at x6 (D.N.J. Apr. 3, 2017)

(affirming magistrate order granting discovery from the US subsidiary of a party to a German

proceeding).

           Respondent is not a party to the Arbitration and thus does not fall within the jurisdiction

of the arbitral tribunal. Decl. fl 32. Moreover, arbitral tribunals lack the subpoena power of this

Court, and thus are not able to make an order directly against non-parties (such as Respondent)

compelling them by force of law to render the discovery ordered.        Id. Indeed. this was the basis
on which Baker Hughes Germany repeatedly refused to produce numerous relevant documents in

the first arbitration between itself and Applicant.     Id.   Thus, Applicant cannot obtain discovery

from Respondent through the Arbitration.




w0057435                                           T6
Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 22 of 25 PageID #: 33



           2.                             Is Not Hostile To This   A

           The second Intel factor supports discovery because courts should find in favor of

discovery absent proof that the foreign tribunal would be offended by the introduction of

evidence obtained pursuant        to   Section 1782. See    In re   Chevron Corp.,633 F3d       at   162

(affirming grant of Section 1782 discovery and stating "relevant evidence is presumptively

discoverable" absent       a showing that such discovery would be an "offense to the           foreign

jurisdiction"); In re Biomet Orthopaedics Switzerland GmBh,742 F. App'x at 698 (same); In re

Klein-Bentsur,2019 U.S. Dist. LEXIS 25472, at *10 (D.N.J. Feb. 15, 2019) (second Intel factor

favored discovery where nothing in the record indicated that the foreign tribunal would be

"unteceptive" to the evidence sought under Section 1782); Pinchuk v. Chemstar Products LLC,

2014WL2990416, at *3 (D. Del. Jun. 26,2014) (second Intel factor favored granting discovery

where "no ruling has been made regarding the scope of discovery.").lt

           Here, there is no evidence to suggest that Applicant's requested discovery would not be

accepted by the arbitral tribunal, much less that the tribunal would be offended by Applicant's

submission of evidence obtained pursuant to Section 1782. To the contrary, there is every reason

to believe that the tribunal in the Arbitration will benefit from and appreciate the Court's

assistance. The discovery sought by this Application is not prohibited by either the DIS Rules or

German      law. Decl. fl 33. Accordingly, there is no law, rule of evidence, or rule of procedure in

German proceedings that prohibits Applicant from filing this Application or from seeking and

obtaining the discovery requested and using        it in the Arbitration. Id.   Indeed, courts in this

l5
           See also Euromepa S.A. v. R. Esmerian,    Inc.,51 F.3d 1095, 1100 (2d cir. 1995) ("[T]he
           district coutl's inquiry into discoverability . . . should consider only authoritativc proof
           that a foreign tribunal would reject evidence obtained with the aid of section 1782."); In
           re Gushlak,2011 wL 3651268, at *4 (E.D.N.Y. Aug. 17,2011) ("[C]ourts should err on
           the side of ordering discovery, since foreign courts can easily disregard material they do
           not wish to consider.").



w00s7435                                            I7
Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 23 of 25 PageID #: 34




Circuit have granted requests for Section 1782 discovery specifically in the context of

proceedings in Germany. See, e.g., Kulzer,390 F. App'x at 92 (remanding with instructions to

grant discovery for use in German proceeding, noting "the German court does not restrict receipt

of the evidence sought"); In re Cal. State Teachers' Ret. Sys.,2017 WL                 1246349, aL *4

(affrrming magistrate order granting discovery and stating "the Court finds that German courts

often welcome evidence from fSection] 1782 applications").

           3.     The Application Has Not Been Filed To Circumvent Any Law Or Rule

           The third Intel factor supports discovery because Applicant brings this Application in

good faith and does not seek to "circumvent [German] proof-gathering restrictions" or other

policies. Intel,542 U.S. at 265. German law, which governs the dispute between Applicant and

the Baker Hughes Germany, does not prohibit Applicant from seeking the assistance of US

courts in collecting evidence. Decl. 133; see also       Inre   Varian Med. Sys. Int'l AG,2016 U.S.

Dist. LEXIS 38911, at *13 OJ.D. Cal. Mar. 24,2016) ("[Applicant] is unaware of any

restrictions imposed by German courts in proof-gathering procedures that would prohibit it from

obtaining and introducing the discovery it seeks through Section 1782."); In re IPCom,2014 WL

12772090,       at *3 ("U.S. courts have routinely granted applications under Section 1182 for

discovery of evidence to be used in German proceedings.").

           There have not yet been any rulings on discovery in the Arbitration. Decl. fl    1   1. Where,

as here, the record     is clear of any indication that a Section 1782 application has been brought to

circumvent a law or rule of the foreign country or tribunal, the third    lúel   facl'rrr weighs   in favor

of discovery.     See   In re Klein-Bentsur,2019 U.S. Dist. LEXIS 25472, at * 1 1 (finding third Intel

factor weighed in favor of granting discovery where "Petitioner represents that the discovery

sought in this application does not,       to Petitioner's knowledge, violate any restrictions       under

Israeli law on evidence gathering.") (quotations omitted); In re Ex Parte Motorola Mobility,


w0057435                                            18
Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 24 of 25 PageID #: 35




LLC,2012 WL 4936609, at *2 CN.D. Cal. Oct. 17,2012) ("Because there is no indication in the

record of an attempt to subvert a foreign tribunal's restrictions, the court finds that this factor

weighs in favor of [the applicant].").

           4.     The Discoverv Reouests Are Not U nduly Intrusive Or Burdensome

           The fourth Intel factor supports discovery because the discovery sought is nanowly

tailored and modest in scope, and thus is not "unduly intrusive or burdensome." Intel,542U.S.

at 265. Applicant seeks only four categories of document discovery and a Rule 30(bX6)

deposition on topics that are directly relevant to Applicant's claims in the Arbitration because

they concern the repairs to remedy the defective SSSVs, the costs associated with those repairs,

and whether Baker Hughes Germany has grounds to             limit the amount of compensation it owes to

Applicant under the Award       .   See Decl.   fl 26; see also In re CaL State Teachers' Ret.   Sys., 2017

WL    1246349,     at *5 (finding     documents sought from US subsidiary         of foreign party that
marketed and sold product at issue "highly relevant").

           Thus, all four of the Intel factors strongly favor the Court exercising its discretion to grant

this Application.

C.         This Court Can And Should Order Respondent To Preserve
           Evidence Pending Compliance With An Order Pursuant To Section 1782

           In tandem with a grant of Section 1782 discovery, courts also routinely order preservation

of relevant documents. See, e.g,, Pinchuk,2014WL2990416, at *1 (incorporating by reference

unrepofted order granting ex parte Section 1782 application and ordering the discovery subjects

to   "preserve documents and evidence, electronic            or otherwise."); In re Eurasian Natural
Resources Corp.,2018        WL 1557167, at *5 (N.D.Cal. Mar. 30,2018) (granting Section               1782

application and ordering preservation of documents); In re Machida,2015 WL 12830388, at *2

(C.D. Cal. Nov. 3,2015) (same). Applicant requests that the Court do so here.




w0057435                                               t9
Case 1:19-mc-00209-CFC Document 3 Filed 08/29/19 Page 25 of 25 PageID #: 36




                                           CONCLUSION

           For the foregoing reasons, Applicant respectfully requests that this Court (i) grant this

Application, pursuant to 28 U.S.C. $ 1782, with respect to the discovery identified in Exhibit A

and Exhibit B to the Harkness Declaration,    (ii) order Respondent to produce the discovery within

thirty days of service of the subpoenas, (iii) direct Respondent to preserve relevant documents in

its possession, custody or control, and (iv) grant such other and further relief as the Court deems

just and proper.




Dated: August 29, 2019                       LANDIS RATH & COBB LLP


                                             Rebecca L. Butcher (No. 3816)
                                             Matthew R. Pierce (ltto. 5946)
                                             919 Market Street, Suite 1800
                                             V/ilmington, DE 19801
                                             Telephone: (302) 467 -4400
                                             Facsimile: (302) 467-4450
                                             Email: butcher@lrclaw.com
                                                     pierce@lrclaw.com

                                             and

                                             FRESItrIELDS BRUCKHAUS DERINGER US LLP
                                             Timotþ P. Harkness
                                             Olivia P. Greene
                                             601 Lexington Avenue, 3lst Floor
                                             New York, New York10022
                                             Telephone : (212) 277 -4000
                                             Facsimile: (212) 277 -4001
                                             Email: timotþ.harkness@freshfields.com
                                                     olivia. greene@fre shfields. com
                                             Pro Hac Vice Applications Forthcoming

                                             Attorneys for Applicant Storag Etzel GmbH




w005743s                                           20
